UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6418


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM RUDOLPH JOHNSON, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:18-cr-00173-HMH-1;
7:19-cv-00017-HMH)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


William Rudolph Johnson, Jr., Appellant Pro Se. Daniel Josev Brewer, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Rudolph Johnson, Jr., seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2255 (2012) motion. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). “Ordinarily, a district court order is not final until it has

resolved all claims as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015)

(internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in Johnson’s § 2255 motion. Id. at 696-97. Specifically, the court failed to

address Johnson’s claim that plea counsel rendered ineffective assistance by failing to

properly review discovery materials, investigate the allegations, and interview certain

witnesses. Accordingly, we conclude that the order Johnson seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order, and we therefore dismiss

the appeal for lack of jurisdiction and remand to the district court for consideration of the

unresolved claim. Id. at 699. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                             2